Title: From Harriet Welsh to Louisa Catherine Johnson Adams, 22 October 1818
From: Welsh, Harriet
To: Adams, Louisa Catherine Johnson


				
					
					October 22d—1818—
				
				On monday my dear Mrs. Adams I came here as was my intention when my note to you was finished on that day—Your mother was lower than I had expected—on tuesday She was better—I sat the night of that day by her side it was a restless one—Mrs. Dexter remain’d in the room till 12 o’clock after that the hours passed off more favorably & the Dr. prounced her—better but told me the struggle was great yet for Strength to get through—he has been so accustomed to the watching of her peculiar symptoms when sick for the last 8 or ten years—that we have all confidence in his judgment—this morn’g he says the fever has so far left her that bark must be given & upon the good effect of this all depends—she has taken it once already to day—with the good effect he desired it has not raised her fever (which has been a bilious one) we hope to be able better accounts tomorrow—constant attention to the administering nourishment & that having the desired effect will raise her he says—we have the best of assistance night & day—& more than we want is offered hourly—Mrs. Greenleaf Mrs. Adams Louisa myself & Mrs. Dexter are only admitted by turns day & night—She Knows how weak she is & what her life depends upon We hope for the best news for you tomorrow—I have thought it best to write you—she requested me to write you on tuesday because you had been “so attentive in writing” to her“ farewell my dear Mrs. A— hope with us that all be well, affectionately
				
					Mrs H Welsh
				
				
					The President desired me not to write till I could give better news yesterday—but I have judged it best to write, but do not be too much alarmed—
				
			 Enclosure
                                                Thursday Eve’g 22d October
                            This letter will I hope accompany the one written this morning, for it will infuse the same hope into your hearts which has arisen in ours; when I tell you that Dr. Holbrook speaks much more encouragingly than he did this morn’g—your mother has gradually revived since the morn’g—the bark has been administered in large quantities & without any ill effect he dreaded & he says, “every thing looks well”—she has yet a constitution to work upon & he thinks “the bark & wine have taken good hold”—I hope to continue to give favorable bulletins—for she seems to be herself encouraged, yours trulyHW
                        
                    